     Case 2:19-cv-01911-TLN-CKD Document 18 Filed 11/25/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    CAP ONE, INC.,                                    No. 2:19-cv-01911-TLN-CKD
12                        Plaintiff,
13            v.                                        ORDER
14    MV SIERRA ROSE, Official Number
      1177228, her engines, tackle, apparel,
15    furniture, equipment, and appurtenances, et
      al.,
16
                          Defendants.
17

18

19           This matter is before the Court on Plaintiff Cap One, Inc.’s (“Plaintiff”) Motion for

20   Publication of Notice of Action and Arrest of Vessel pursuant to Local Rule 171, Local Rule 580,

21   and Federal Rule of Civil Procedure 83. (ECF No. 17.)

22           Plaintiff requests this Court to authorize publication of its Notice of Action in Rem and

23   Arrest of Vessel (ECF No. 16) in the Tahoe Daily Tribune once weekly for three (3) weeks

24   beginning on December 4, 2020 and ending on December 18, 2020. (ECF No. 17.) Plaintiff

25   notes the Tahoe Daily Tribune is appropriate for publication because “it is nearest in proximity to

26   the location at which the subject vessel was arrested and thus most likely to be seen and read by

27   any person/entity who/which has any claim against that vessel and/or might desire to intervene in

28   this action.” (Id. at 1–2.)

                                                       1
     Case 2:19-cv-01911-TLN-CKD Document 18 Filed 11/25/20 Page 2 of 2


 1          The Court has reviewed Plaintiff’s request for publication and finds good cause exists

 2   therefor.

 3          Accordingly, IT IS HEREBY ORDERED:

 4      1. The Notice of Action in Rem and Arrest of Vessel (ECF No. 16) is to be published in the

 5          Tahoe Daily Tribune once weekly for three (3) weeks beginning on December 4, 2020 and

 6          ending on December 28, 2020; and

 7      2. Plaintiff shall file a sworn proof of publication by or on behalf of the publisher of the

 8          Tahoe Daily Tribune, no later than twenty-eight (28) days after the date of publication of

 9          the Notice of Action in Rem and Arrest of Vessel.

10          IT IS SO ORDERED.

11   DATED: November 24, 2020

12

13

14
                                                                Troy L. Nunley
15                                                              United States District Judge

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                       2
